Citation Nr: 0306917	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1943 to May 1946; from December 1948 to 
May 1953; and from September 1961 to August 1962.  He also 
had service in the Reserves.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

Diabetes mellitus was first clinically manifested many years 
after service, and there is no competent evidence that it is 
in any way related thereto.


CONCLUSION OF LAW

Diabetes mellitus is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

By virtue of information sent to the veteran in the Statement 
of the Case (SOC), the Supplemental Statement of the Case 
(SSOC), and a letter dated in May 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claim of entitlement to service connection 
for diabetes mellitus.  Indeed, the SSOC sets forth the 
provisions of the enabling regulations (38 C.F.R. § 3.159) 
applicable to the VCAA.  Those provisions informed the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After reviewing the record, it appears that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  For example, in May 2001, the RO 
requested records from the VA Medical Center (MC) in 
Lexington, Kentucky, reflecting the veteran's treatment from 
January 1986 to May 2001.  It also requested the veteran's 
medical records from Fort Knox, Kentucky.  

Relevant evidence obtained in association with the veteran's 
claim, includes his service medical records; records from the 
Lexington, Kentucky, VAMC, reflecting the veteran's treatment 
from February 1986 through June 2001; a statement from 
C.C.S., M.D., received in October 2000; and a July 2002 
statement from, the Headquarters of the U.S. Army Medical 
Facility at Fort Knox informed the RO that it did not keep 
records as far back as requested by the VA.  The VA was, 
therefore, referred to the National Personnel Records Center 
in St. Louis, Missouri.  Finally, the Board notes that the 
veteran has been informed of his right to have a hearing in 
association with his appeal (VA Form 9, received in April 
2002); however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
diabetes mellitus.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts

The veteran's service medical records, including the reports 
of his service entrance examinations in October 1948 and 
September 1961 and the reports of his service separation 
examinations in May 1953 and June 1962, are completely 
negative for any complaints or clinical findings of diabetes 
mellitus.  Except for September 1961, when testing was not 
performed, urinalyses were negative for the presence of 
sugar.  Examinations performed in April 1970 and July 1972 
were also negative for any complaints or clinical findings of 
diabetes mellitus; and the urinalyses were negative for 
sugar.  

The veteran's service separation examination in October 1948 
revealed that his eyes, feet, bones, joints, and muscles were 
normal.  His uncorrected visual acuity was 20/20 in each eye.  
A urinalysis was negative for the presence of sugar.  

In July 1952, during an examination for flight training, the 
veteran's visual acuity was 20/20-1 in his right eye and 
20/20-3 in his left eye.  

During his service separation examination in May 1953, the 
veteran's eyes, pupils, and ocular motility were normal, as 
were the results of an ophthalmoscopic examination.  His 
visual acuity was 20/20 in each eye.  His feet and lower 
extremities were also normal.  A urinalysis was negative for 
the presence of sugar.  

During the veteran's service entrance examination in 
September 1961 and during his service separation examination 
in June 1962, he responded in the negative, when asked if he 
then had, or had ever had eye trouble; swollen or painful 
joints; cramps in his legs; sugar or albumin in his urine; 
bone, joint, or other deformity; lameness; a trick or locked 
knee; or foot trouble.  He responded in the negative when 
asked if he had ever worn glasses.  His eyes, pupils, and 
ocular motility were normal, as were the results of an 
ophthalmoscopic examination.  His lower extremities and feet 
were also normal.  During his service entrance examination in 
September 1961, his visual acuity was 20/25 in each eye, and 
during his service separation examination in June 1962, his 
visual acuity was 20/20 in each eye.  During his service 
entrance examination in September 1961, a urinalysis was not 
reported.  In June 1962, a urinalysis was negative for the 
presence of sugar.

During the veteran's quadrennial examination in April 1970 
and during an examination for service in July 1972, the 
veteran responded in the negative, when asked if he then had, 
or had ever had eye trouble; swollen or painful joints; 
cramps in his legs; sugar or albumin in his urine; bone, 
joint, or other deformity; lameness; a trick or locked knee; 
or foot trouble.  He responded in the affirmative when asked 
if he had ever worn glasses.  His eyes, pupils, and ocular 
motility were normal, as were the results of an 
ophthalmoscopic examination.  His lower extremities and feet 
were also normal.  During his service quadrennial examination 
in April 1970, his visual acuity was 20/50 in each eye.  It 
was correctable to 20/25 in the right eye and 20/20 in the 
left eye.  During his examination in July 1972, his visual 
acuity was 20/70 in his right eye.  In his left eye, his, 
correctable to 20/50 in his right eye and 20/70, correctable 
to 20/30 in his left eye.  In August 1972, an ophthalmologic 
consultation revealed that he had myopic astigmatism.

VA medical records, dated from February 1986 to June 2001, 
show that the veteran was treated for diabetes mellitus.  In 
August 1988, October 1990, April 1998, and October 1998, it 
was noted that he had a history of elevated blood sugars 
and/or diabetes dating back to the mid-1970's.

In an August 2000 letter, C.C.S., Jr., M.D., reported that he 
had attempted to get the veteran's records from Methodist 
Hospital but that his efforts had met with negative results, 
because such records were over ten years old and had been 
thrown out.  Dr. S. had reportedly been requesting such 
records to help document the veteran's diabetes.

III.  Analysis

The veteran seeks entitlement to service connection for 
diabetes mellitus.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

A review of the evidence discloses that the veteran's 
diabetes mellitus had its onset in the mid-1970's, many years 
after his release from active duty.  There is no competent 
evidence, however, that such disorder had its onset during 
any period of service, or that the disorder is the result of 
any incident in service.  The only reports to the contrary 
come from the veteran.  In particular, he contends that such 
disorder was first manifested in service by impaired eyesight 
and foot and leg discomfort.  He maintains that had he been 
properly examined and tested at that time, diabetes would 
have been discovered.  He also contends that his diabetes is 
the result of chemical exposure during his tour of duty in 
Korea.  

The veteran's contentions notwithstanding, there is no 
competent evidence to support any of his theories of the 
case.  Although he demonstrated impaired visual acuity, that 
finding was ultimately associated with myopic astigmatism, 
rather than diabetes.  As to his claims regarding chemical 
exposure in service, there is no evidence to support the fact 
of that exposure.  Even if he had had such exposure, there is 
no competent evidence of a nexus between the claimed exposure 
and the onset of diabetes.  In this regard, it should be 
noted that diabetes mellitus has been associated Agent Orange 
exposure in the Republic of Vietnam, but there is no evidence 
that the veteran ever served in Vietnam or that he otherwise 
had exposure to Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002).  

While the Board does not doubt the sincerity of the veteran's 
beliefs, it should be noted that as a layman, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Similarly, lay speculation as to what a 
particular medical test might have shown had it been 
performed in service is just that, speculation.  Therefore, 
the veteran's opinion, without more, cannot be considered 
competent evidence for the purpose of supporting a grant of 
service connection for diabetes mellitus.  

Absent any competent evidence of diabetes mellitus in service 
or during the first year after the veteran's discharge from 
service, or any competent evidence of a relationship between 
his current diagnosis of diabetes and service, service 
connection is not warranted on a direct or presumptive basis.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

